Citation Nr: 1403243	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-24 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral heel spurs.

4.  Entitlement to service connection for bilateral shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD


D. M. Casula, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied entitlement to service connection for bilateral hearing loss, tinnitus, bilateral heel spurs, and bilateral shoulder injury. 

In  January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The transcript is of record. 

The issues of entitlement to service connection for bilateral hearing loss and for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates against a finding that the Veteran has bilateral heel spurs that may be related to his active military service. 

2.  The competent and probative evidence of record preponderates against a finding that the Veteran has a bilateral shoulder injury that may related to his active military service. 


CONCLUSIONS OF LAW

1.  Bilateral heel spurs were not incurred in or aggravated by a period of active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  A bilateral shoulder injury was not incurred in or aggravated by a period of active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the United States Supreme Court (Supreme Court) reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2008 and May 2009 that fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the April 2008 and May 2009 letters, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board notes that the Veteran was not scheduled for a VA examination to determine whether he has bilateral heel spurs or a bilateral shoulder injury that may be related to service.  As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claims for service connection for bilateral heel spurs and a bilateral shoulder injury, as set forth below, there is no competent evidence of any current bilateral heel spurs or bilateral shoulder disability.  Although he has contended that both conditions are present and had an onset in service, his lay statements are not competent evidence to support a finding on a medical question (such as diagnosis or etiology) requiring special experience or special knowledge.  Thus, an examination and opinion by VA is not warranted.

Additionally, in January 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Further, information was also solicited regarding the circumstances of the onset of each of the Veteran's claimed conditions, the nature of his current disabilities, and any history of post-service treatment for these conditions, to include whether there were any outstanding medical records available.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims decided herein based on the current record. 

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  With regard to service treatment records (STRs), the Board notes that the Veteran's original claims folder was lost and the current folder rebuilt.  It appears that at the time of the November 2008 rating decision, STRs were of record, but were apparently lost with the original claims folder.  Thereafter, several attempts were made to obtain copies of STRs, including asking if the Veteran had any in his possession.  In March 2010, the RO made a formal finding of the unavailability of any STRs.  In such situations, where STRs are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The Board notes that despite the missing STRs, there is no specific allegation by the Veteran or any other evidence suggesting the Veteran was treated for heel spurs during service.  He also testified he did not have an exit or separation examination in service.  Finally, he testified he was treated for his shoulder symptoms in service.  However, because current disabilities have not been shown, at this point, the Board finds no basis for further pursuit of these records as such efforts would be futile.  38 C.F.R. § 3.159(c)(2),(3).  Further, as noted above, a VA examination is not warranted.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that, in the absence of proof of current disability, there can be no valid claim since service connection presupposes a current diagnosis of the condition claimed).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issues in this case, heels spurs and residuals of a shoulder injury in service, the current diagnosis of these disorders falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra.  

The Veteran essentially contends that he has bilateral heel spurs and residuals of a bilateral shoulder injury that are related to his military service.  He testified that once he was in service he started having trouble with his feet, but did not know what was wrong, and first received treatment for this in 2006.  He testified that his heel spurs were caused by having to wear military boots all during service.  With regard to his shoulders, he testified he injured his shoulders handing ammunition on and off of a truck in service.  He testified that in service, while he was in the field, he went to an aid station a few time in service and received pain pills, and that after service he first received treatment for his shoulders in 2006.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer  v. Derwinski, supra.  In this case, however, a review of the competent medical evidence of record, does not show that he has any current bilateral heel spurs and/or a bilateral shoulder disability.  The Board notes that until a bilateral heel spur disability and/or bilateral shoulder disability, or persistent or recurrent symptoms of a disability is shown, the fact of whether the Veteran had complaints of or treatment for any symptoms in service is not relevant.  Thus, the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for bilateral heel spurs and a bilateral shoulder disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for bilateral heel spurs is denied.

Service connection for bilateral shoulder injury is denied.


REMAND

The Veteran contends that his current hearing loss and tinnitus are related to his active service.  He testified he was exposed to loud noise in his artillery unit in service.  He testified he could hear ringing in his ears in service, but was unaware of what it was, and also testified he was not aware of his hearing loss during service.

What is at issue in this matter is whether the Veteran has bilateral hearing loss disability (pursuant to 38 C.F.R. § 3.385) and/or tinnitus related to his reported noise exposure in service.  The Board notes that he is competent to report he was exposed to loud noise in an artillery unit, and is competent to report the occurrence of an in-service injury, i.e., exposure to acoustic trauma.  STRs are unavailable; however, the Veteran has reported no treatment or complaints of hearing loss or tinnitus in service.  His personnel records show that his military occupational specialty in service was heavy vehicle driver, and he was assigned to a field artillery unit in service from January 1977 to March 1978.  

With regard to a current disability, the Veteran contends he has had ringing in his ears since service. The Board notes that he is competent to testify as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, there is sufficient evidence of current disability of tinnitus. 

With regard to hearing loss, a current hearing loss disability (pursuant to 38 C.F.R. § 3.385) has not been shown; however, when the Veteran underwent a VA examination in August 2009, his hearing was not evaluated due to cerumen impactions bilaterally.  Further, the examiner opined that since the Veteran's hearing was within normal limits at separation, that his military noise exposure did not cause or result in hearing loss or tinnitus.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Veteran is competent to report that he was exposed to excessive noise in service and that he has had tinnitus and hearing loss since service then.  A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

After reviewing the record and the August 2009 VA examination report, the Board concludes that such examination/opinion is inadequate for rating purposes, and another is warranted.  The Board notes that the rationale rendered by the VA examiner in 2009 is inadequate, as it is based on a finding that the Veteran's hearing at separation was within normal limits.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (when a veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.)  In addition, the VA examiner did not acknowledge the Veteran's competency to report exposure to noise in service and that he has had hearing loss and ringing in his ears since service.  Thus, the Board finds that these matters should be remanded in order to obtain another VA examination with opinion.  The VA examiner should be advised as to the Veteran's competency to report lay-observable events (exposure to noise in service) and on the presence of symptoms (hearing loss and ringing in the ears), and should be asked to render an opinion, with supporting rationale, as to whether hearing loss disability (if present) and/or tinnitus may be related to noise exposure in service.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature and etiology/onset of any hearing loss and tinnitus.  All indicated tests and studies should be performed, to include audiological testing to determine whether the Veteran has hearing loss disability, pursuant to 38 C.F.R. § 3.385.  The claims folder must be made available to the examiner for review, and the examination report should indicate whether such review was performed.  The examiner should take a complete history of the Veteran's noise exposure prior to, during and subsequent to service, including any occupational and recreational noise exposure.

a.  The examiner should be made aware of the Veteran's description of noise exposure during service, and should be advised as to his competency to report lay-observable events (i.e., noise exposure in service) and on the presence of symptoms (i.e., hearing loss and ringing in the ears).

b.  The examiner should be requested to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss disability and/or tinnitus had its onset in service or is causally related to excessive noise exposure in service, or whether such onset or causation is unlikely (less than a 50 percent probability).

c.  The examiner must explain the rationale for any opinions given. If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

3.  Thereafter, review the claims folder and readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  After the Veteran and his representative are afforded an opportunity to respond, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


